Dismissed and Opinion Filed October 30, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00245-CV

SUSAN WILLIAMS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
                  OF ROBERT A. WILLIAMS, Appellant

                                              V.

                 PLANO INDEPENDENT SCHOOL DISTRICT, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-1200-2013

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Brown
                              Opinion by Chief Justice Wright

       The parties have filed an agreed motion to dismiss the appeal, asserting they have

resolved all pending claims. We grant the motion and dismiss the appeal.




140245F.P05
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SUSAN WILLIAMS, INDIVIDUALLY                       On Appeal from the 380th Judicial District
AND AS REPRESENTATIVE OF THE                       Court, Collin County, Texas
ESTATE OF ROBERT A. WILLIAMS,                      Trial Court Cause No. 380-1200-2013.
Appellant                                          Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown
No. 05-14-00245-CV        V.                       participating.

PLANO INDEPENDENT SCHOOL
DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Per the parties’ agreement, we ORDER that each party bear its own costs of this appeal.


Judgment entered October 30, 2014.




                                             –2–